



Exhibit 10.1

 

FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT TO LEASE, dated this 28th day of August, 2006 (this “Fifth
Amendment”), is entered into by and between CABOT INDUSTRIAL PROPERTIES, L.P., a
Delaware limited partnership (“Landlord”) and SELECT COMFORT DIRECT CORPORATION,
a Minnesota corporation (“Tenant”).

W I T N E S S E T H :

WHEREAS, Landlord’s predecessors and Tenant’s predecessor entered into that
certain Net Lease Agreement dated December 3, 1993 (the “Lease Agreement”) for
122,032 square feet of space (the “Premises”) located at 6105 Trenton Lane
North, Plymouth, Hennepin County, Minnesota (the “Building”), that certain
Amendment of Lease dated August 10, 1994 (the “First Amendment”), that certain
Second Amendment of Lease dated as of May 10, 1995 (the “Second Amendment”),
that certain Third Amendment of Lease, Assignment and Assumption of Lease and
Consent dated as of January 1, 1996 (the “Third Amendment”), and that certain
Fourth Amendment of Lease dated as of June 30, 2003 (the “Fourth Amendment”);
the Lease Agreement, as amended by the First Amendment, the Second Amendment,
the Third Amendment, and the Fourth Amendment is referred to herein as the
“Lease”; and

WHEREAS, Landlord and Tenant desire to renew the term of the Lease and to amend
certain other provisions of the Lease as more fully set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1.            Definitions. Unless otherwise specifically set forth herein, all
capitalized terms herein shall have the same meaning as set forth in the Lease.

2.            Term. Effective as of June 1, 2009 (the “Effective Date”), the
term of the Lease shall be extended for eight (8) years and five (5) months and
shall terminate on October 31, 2017.

3.            Early Termination Option. Provided the Lease is in full force and
effect and Tenant is not in default under any of the other terms and conditions
of the Lease at the time of notification or commencement, Tenant shall have the
one-time option to terminate the Lease (“Early Termination Option”) effective on
May 31, 2014 (the “Early Termination Date”) by providing a written termination
notice (the “Early Termination Notice”) to Landlord on or before May 31, 2013.
The Early Termination Notice must be accompanied by a payment in an amount
hereinafter defined as the “Early Termination Payment”. The Early Termination
Payment will be the unamortized balance of tenant improvements, including the
Allowance, and leasing commissions incurred in connection with this Lease
(“Lease Costs”), assuming amortization in full of the Lease Costs with interest
at ten percent (10%) per annum over the herein provided extension of the Term of
the Lease. If, and only if, Tenant timely and properly delivers the Early
Termination Notice and the Early Termination Payment, the Term shall end on the
Early Termination Date as though the Early Termination Date had been originally
fixed as the expiration date of the Term. The Early Termination Payment is the
sole property of Landlord


--------------------------------------------------------------------------------


upon payment and is not refundable under any circumstance. Tenant acknowledges
and agrees that the Early Termination Payment is fair and reasonable
compensation to Landlord for the loss of expected rentals from Tenant over the
remainder of the scheduled term after the Early Termination Date. All terms and
conditions of the Lease and Tenant’s obligations hereunder as they apply to
Tenant’s lease of the Premises, including without limitation Tenant’s obligation
to pay rent, shall continue up to and including the Early Termination Date. All
obligations of Tenant under the Lease not fully performed as of the Early
Termination Date shall survive the Early Termination Date. This option is not
transferable; Tenant acknowledges and agrees that it intends that the Early
Termination Option shall be “personal” to Tenant as set forth above and that in
no event will any assignee or sublessee have any rights to exercise the
aforesaid option to terminate.

4.            Base Rental. From and after the Effective Date, the base rental
payable under the Lease shall be as follows:

 

Period

Rentable Square

Footage

Annual Rent

Per Square Foot

Annual Rent

Monthly Installment

of Rent

from

through

6/1/2009

5/31/2010

122,032

$5.25

$640,668.00

$53,389.00

6/1/2010

5/31/2011

122,032

$5.36

$654,091.52

$54,507.63

6/1/2011

5/31/2012

122,032

$5.46

$666,294.72

$55,524.56

6/1/2012

5/31/2013

122,032

$5.57

$679,718.24

$56,643.19

6/1/2013

5/31/2014

122,032

$5.68

$693,141.76

$57,761.81

6/1/2014

5/31/2015

122,032

$5.79

$706,565.28

$58,880.44

6/1/2015

5/31/2016

122,032

$5.91

$721,209.12

$60,100.76

6/1/2016

10/31/2017

122,032

$6.03

$735,852.96

$61,321.08

 

 

 

5.            Renewal Options. Tenant shall, provided the Lease is in full force
and effect and Tenant is not in default under any of the other terms and
conditions of the Lease at the time of notification or commencement, have one
(1) option to renew this Lease for a term of five (5) years, for the portion of
the Premises being leased by Tenant as of the date the renewal term is to
commence, on the same terms and conditions set forth in the Lease, except as
modified by the terms, covenants and conditions as set forth below:

 

5.1

If Tenant elects to exercise said option, then Tenant shall provide Landlord
with written notice no earlier than the date which is eighteen (18) months prior
to the expiration of the then current term of the Lease but no later than the
date which is twelve (12) months prior to the expiration of the then current
term of the Lease. If Tenant fails to provide such notice, Tenant shall have no
further or additional right to extend or renew the term of the Lease.

 

5.2

The Annual Rent and Monthly Installment in effect at the expiration of the then
current term of the Lease shall be increased or decreased to reflect the current
fair market rental for comparable space in the Building and in

 

 

 

2


--------------------------------------------------------------------------------


other similar buildings in the same rental market as of the date the renewal
term is to commence, taking into account the specific provisions of the Lease
which will remain constant and concessions common in the market at the time for
comparable tenant spaces with leases under consideration for renewal. Landlord
shall advise Tenant of the new Annual Rent and Monthly Installment for the
Premises no later than ten (10) business days after receipt of Tenant’s written
request therefor. Said request shall be made no earlier than thirty (30) days
prior to the first date on which Tenant may exercise its option under this
Paragraph 5. Said notification of the new Annual Rent may include a provision
for its escalation to provide for a change in fair market rental between the
time of notification and the commencement of the renewal term. If Tenant and
Landlord are unable to agree on a mutually acceptable rental rate not later than
sixty (60) days prior to the expiration of the then current term, then Landlord
and Tenant shall each appoint a qualified MAI appraiser doing business in the
area, in turn those two independent MAI appraisers shall appoint a third MAI
appraiser and the majority shall decide upon the fair market rental for the
Premises as of the expiration of the then current term. Landlord and Tenant
shall equally share in the expense of this appraisal except that in the event
the Annual Rent and Monthly Installment is found to be within five percent (5%)
of the original rate quoted by Landlord, then Tenant shall bear the full cost of
all the appraisal process.

 

5.3

This option is not transferable; the parties hereto acknowledge and agree that
they intend that the aforesaid option to renew the Lease shall be “personal” to
Tenant as set forth above and that in no event will any assignee or sublessee
have any rights to exercise the aforesaid option to renew.

6.            Tenant Improvements. Landlord shall permit Tenant to renovate the
Premises in accordance with the terms and conditions set forth in the work
letter attached hereto as Exhibit A and made a part hereof. Other than that
specified in this Paragraph 6 and Exhibit A, Landlord shall have no obligation
to perform any construction or make any additional improvements or alterations,
or to afford any allowance to Tenant for improvements or alterations, in
connection with this Fifth Amendment. Tenant acknowledges and agrees that other
than the obligations specified in this Paragraph 6 and Exhibit A, all
construction obligations of Landlord under the Lease required as of the date
hereof, including, without limitation, payment of any tenant improvement
allowances, have been performed in full and accepted. Landlord agrees that all
improvement that currently exist in the Premises shall not be required to be
removed at the expiration of the Term or earlier termination thereof and , if at
the time of request for Landlord’s approval of future improvements or
alterations Landlord agrees to not require removal of same upon the expiration
or earlier termination of the Lease, then such approved improvements or
alterations shall not be required to be removed.

7.            Assignment and Subletting. The second to last sentence of Section
15.2 of the Lease is hereby modified to add the words “, subject to Landlord’s
consent which shall not be unreasonably withheld or delayed.” to the end of such
sentence.

 

 

 

3


--------------------------------------------------------------------------------


8.            Broker Indemnification. Tenant represents and warrants to Landlord
that no real estate broker, agent, commissioned salesperson or other person has
represented the Landlord or Tenant in the negotiations of this Fifth Amendment,
except for CB Richard Ellis whose commission shall be paid by Landlord per
separate agreement. Tenant and Landlord agree to indemnify and hold the other
harmless from and against any claim for any commissions, fees or other form of
compensation by any other third party, including, without limitation, any and
all claims, causes of action, damages, costs and expenses, including attorneys’
fees associated therewith.

9.            Incorporation. Except as modified herein, all other terms and
conditions of the Lease shall continue in full force and effect.

10.          Counterparts. This Fifth Amendment may be executed in counterparts,
each of which shall be deemed to be an original and all of which, when taken
together, shall constitute one instrument.

(THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK)













 

4


--------------------------------------------------------------------------------


11.          Limitation of Landlord’s Liability. It is expressly understood and
agreed that none of Landlord’s covenants, undertakings or agreements made in
this Fifth Amendment or the Lease are made or intended as personal covenants,
undertakings or agreements by Landlord, any liability of Landlord for damages
for breach or nonperformance by Landlord or otherwise arising under or in
connection with this Fifth Amendment or the Lease or the relationship of
Landlord and Tenant hereunder, shall be collectible only out of the Landlord’s
interest in the Building, in each case as the same may then be encumbered, and
no personal liability is assumed by, nor at any time may be asserted against,
Landlord, or its shareholders, officers, directors, investment manager,
employees, agents, legal representatives, successors or assigns, all such
liability, if any, being expressly waived and released by Tenant.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Fifth Amendment as of
the day and year first written above.

 

LANDLORD:

 

TENANT:

CABOT INDUSTRIAL PROPERTIES, L.P.,

a Delaware limited partnership

 

SELECT COMFORT DIRECT CORPORATION,

a Minnesota corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

RREEF Management Company,

 

By:

/s/ Mark A. Kimball

 

a Delaware corporation,

 

Name:

Mark A. Kimball

 

its Authorized Agent

 

Its:

SVP and General Counsel

 

 

 

 

 

 

 

 

Date:

8/28/06

 

 

 

 

 

By:

/s/ Timothy Ducharme

 

 

 

Name:

Timothy Ducharme

 

 

 

Its:

District Manager

 

 

 

 

 

 

 

 

Date:

Sept 6, 2006

 

 

 

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------


EXHIBIT A

 

attached to and made a part of Fifth Amendment to Lease

dated as of August 28, 2006 between

CABOT INDUSTRIAL PROPERTIES, L.P., as Landlord and

SELECT COMFORT DIRECT CORPORATION, as Tenant

 

6105 Trenton Land North, Plymouth, MN

 

Work Letter

 

1.            Condition of Premises. Tenant accepts the condition of the
Premises in “as is” with no additional improvements, repairs or alterations
required of the Landlord, except as hereafter set forth. Landlord will have the
roof and HVAC units and system and parking lot inspected and if any repair or
replacement is required of same, Landlord shall have such repair or replacement
made initially at Landlord’s costs, which costs (amortized with interest at 10%
annually over the useful life of the affected item(s)) shall be reimbursed by
Tenant in equal monthly installments as additional rent, due and payable on the
first day of each month following the initial invoice for payment.

2.            Plans and Specifications.

2.1          Tenant shall be permitted to make improvements to the Premises,
using predominantly Building-standard finishes. Tenant shall submit its plans
for any such alterations or improvements to the Premises (the “Tenant’s Plans”)
to Landlord for approval. Upon submittal of any portion of Tenant’s Plans,
Landlord shall review Tenant’s Plans and shall either approve Tenant’s Plans or
advise Tenant in writing of any aspect of the design, engineering, construction
or installation which is not acceptable to Landlord. Landlord shall advise
Tenant of its approval or comments on the Tenant’s Plans within ten business
days after Landlord’s receipt of the Tenant’s Plans.

2.2          After approval of Tenant’s Plans or any portion thereof, Tenant
shall not in any way modify, revise or change such Plans without the prior
written consent of Landlord.

2.3          It shall be Tenant’s responsibility that the Plans comply with all
applicable governmental and municipal codes and regulations and to procure and
deliver to Landlord upon request all such licenses, permits and approvals from
all governmental authorities as are necessary to permit the Work to be commenced
and continued to completion and the so constructed Premises to be occupied.

3.            Contracts and Contractors for the Work. Tenant shall make all such
contracts and arrangements as shall be necessary or desirable for the
construction and installation of the work set forth on Tenant’s Plans by a
contractor(s) reasonably approved by Landlord (the “Work”).

4.            Construction. Promptly upon Landlord’s approval of Tenant’s Plans,
Tenant shall apply for, and supply to Landlord upon issuance, a building permit
and any other required governmental permits, licenses or approvals. Upon
issuance of such approvals, Tenant shall

 

/s/

TD

/s/
MAK

Initials

A-1

--------------------------------------------------------------------------------


commence the Work and shall diligently prosecute the Work to completion. Tenant
agrees to cause the Work to be constructed in a good and workmanlike manner
using first-class quality materials, at its sole cost and expense in accordance
with the provisions of the Lease. Upon completion of the Work, Tenant shall
provide to Landlord: (i) an architect’s certificate of final completion; (ii)
copies of all necessary governmental permits, including, but not limited to, a
certificate of occupancy; (iii) the sworn statement of the general contractor;
(iv) final lien waivers from all contractors, subcontractors and materialmen;
and (v) any other information or documentation reasonably requested by Landlord
to evidence lien-free completion of construction and payment of all of the cost
thereof.

5.            Tenant Improvement Allowance. Provided the Lease is in full force
and effect and Tenant is not in default thereunder, Landlord hereby agrees to
pay to Tenant toward the cost of the Work as it relates to improvements an
amount equal to $536,016.00 (Five Hundred Thirty Six Thousand and Sixteen
Dollars), (the “Allowance”). Landlord shall pay Tenant the Allowance no earlier
than January 1, 2008, and within fifteen (15) days after the date of Tenant’s
providing paid invoices with related backup documentation relating thereto for
all the Work and Tenant’s full compliance with all of the requirements as set
forth in Paragraph 4 above. Tenant may use said Allowance towards “soft costs”,
e.g. drawings, moving related costs, furniture breakdown and other like kind of
items and, further, Tenant may use up to $2.00 per rentable square feet from the
Allowance, as a dollar for dollar monthly rental off-set.

(The remainder of this page is intentionally left blank)

 

 

/s/

TD

/s/
MAK

Initials

A-2


--------------------------------------------------------------------------------